DETAILED ACTION
	For this action, Claims 1-20 are pending.  Claims 18-20 are new.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see Applicant Arguments/Remarks Made in an Amendment, filed 14 June 2021, with respect to the grounds of rejection of Claims 1-17 under 35 U.S.C. 112(b) have been fully considered and are persuasive.  The grounds of rejection have been withdrawn.  Applicant has amended the claims in a manner that addresses and overcomes the issues that required said grounds of rejection; therefore, upon further consideration, the grounds of rejection have been withdrawn.  For more detail on why the grounds of rejection have been withdrawn, please consult the Applicant Arguments/Remarks Made in an Amendment filed 14 June 2021. 
Applicant’s arguments, see Applicant Arguments/Remarks Made in an Amendment, filed 14 June 2021, with respect to the rejections of claims 1-12 respectively under 35 U.S.C. 102(a)(1) and 35 U.S.C. 103 based on the primary reference Knepp et al. (herein referred to as “Knepp”, US Pat Pub. 2012/0199220) have been fully considered and are persuasive.  Therefore, the rejections have been withdrawn.  However, upon further consideration, new grounds of rejection are made over the claims under 35 U.S.C. 103 in view of a reinterpretation of Knepp and Shiner et al. (herein referred to as “Shiner”, US Pat Pub. 2016/0362307) and detailed below.  
Applicant's arguments filed 14 June 2021 regarding the grounds of rejection of Claims 13-17 respectively under 35 U.S.C. 102(a)(1) and 35 U.S.C. 103 have been fully considered but they are not persuasive.  Although the amendments to independent Claim 13—upon which Claims 14-17 are dependent—are similar to those made to independent Claim 1, the differences in the claim language prior to the amendments (in particular, Claim 13 does not require that an at least one fluid sensor in one of a recited liquid waste tank or liquid waste conduit) required a different interpretation of Knapp (the primary reference for the grounds of rejection of Claims 13-17; see prior office action mailed 15 March 2021).  While the amendments to Claim 1 in combination with the previously presented limitations of said claim overcame the grounds of rejection of Claim 1, the interpretation of Knapp used for Claim 13 (which is now similar to that now used in Claim 1 in response to the amendments) still reads on the limitations of Claim 13 as amended.  The ground of rejection has been modified to account for the amended claim language, but the grounds of rejection are maintained in view of the amendments and arguments.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 13, 14 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Knepp et al. (herein referred to as “Knepp”, US Pat Pub. 2012/0199220).
Regarding instant Claim 13, Knepp discloses a method of separation liquid waste (Abstract; grey/waste water distribution method that prevents contaminants into the grey water system and separates and diverts water into different discharges, such as irrigation) comprising: opening an exit valve to direct liquid waste from a liquid waste conduit to a liquid diverting assembly in fluid communication with the exit valve (Figure 3; Paragraph [0077]; grey water diverter 3-way valve 63 opens to a downstream liquid diverting assembly in surge tank 20 and downstream multi-port distribution valve assembly 63, along with further downstream units, liquid waste conduit in upstream conduit from rain water/grey water sources), measuring a value of the liquid waste by at least one liquid waste sensor in the liquid diverting assembly (Figure 3; Paragraph [0080]; storage tank 92, the storage tank for flow from the liquid diverting assembly, comprises full level sensor 110, a value of the liquid waste in the liquid multi-port distribution valve 63), comparing in a controller at least one measurement from the liquid waste sensor to a preset value (Figure 3; Figure 4; Paragraph [0080]; digital 
	Regarding instant Claim 14, Claim 13, upon which Claim 14 is dependent, has been rejected above.  Knepp further discloses comprising repeating the comparing and positioning steps (Figure 3; Paragraph [0080]; Paragraph [0081]; full level sensor 110 and low level sensor 100 send outputs to control unit 70 to rearrange valve assembly 26 continuously).  
	Regarding instant Claim 16, Claim 13, upon which Claim 14 is dependent, has been rejected above.  Knepp further discloses comprising positioning more than one multi-directional valve and wherein the at least one liquid waste sensor is configured to measure more than one parameter of the liquid waste (Figure 3; Paragraph [0082]; digital control unit also controls flow through 3-way valve 118, readings from pressure sensor 112 in conjunction with level sensor 110 allows for measurements of more than one parameter of waste water for control of valves).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 5-12 are rejected under 35 U.S.C. 103 as being unpatentable over Knepp et al. (herein referred to as “Knepp”, US Pat Pub. 2012/0199220) in view of Shiner et al. (herein referred to as “Shiner”, US Pat Pub. 2016/0362307).
Regarding instant Claim 1, Knepp discloses a waste separating system (Abstract; grey/waste water distribution system that prevents contaminants into the grey water system and separates and diverts water into different discharges, such as irrigation) comprising:  a liquid waste conduit having an exit valve (Figure 3; Paragraph 
However, while Knepp discloses at least one fluid sensor that measures an amount from the liquid waste conduit, the reference is silent on said at least one fluid sensor being in the liquid waste conduit.

It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the at least one fluid sensor of Knepp by including a fluid sensor in the liquid waste conduit as taught by Shiner because Shiner discloses such a fluid sensor would provide a measurement of wastewater entering the system (Shiner, Paragraph [0248]).
Regarding instant Claim 5, Claim 1, upon which Claim 5 is dependent, has been rejected above.  Knepp further discloses comprising a filter in a liquid waste conduit (Figure 3; Paragraph [0075]; Paragraph [0076]; Paragraph [0080]; fine filter 30 further disposed downstream of multi-port distribution valve assembly 26 in a liquid waste conduit). 
Regarding instant Claim 6, Claim 5, upon which Claim 6 is dependent, has been rejected above.  Knepp further discloses comprising a filter sensor associated with the filter wherein the filter sensor is connected to the controller (Figure 3; Paragraph [0075]; Paragraph [0076]; Paragraph [0080]; level sensor 94 serves as filter sensor, wherein level of liquid detected may initiate flow of water through upstream filter 30).  
Regarding instant Claim 7, Claim 1, upon which Claim 5 is dependent, has been rejected above.  Knepp further discloses comprising a second filter between the 
Regarding instant Claim 8, Claim 1, upon which Claim 8 is dependent, has been rejected above.  Knepp further discloses wherein the multi-directional valve is a three position valve operable between a closed position, a first position where the multi-directional valve in fluid communication with a drain, and a second position where the multi-directional valve is in fluid communication with a storage tank (Figure 1; Figure 3; Paragraph [0075]; Paragraph [0077]; Paragraph [0080]; Paragraph [0084]; closed position detailed in backwashing/sanitization loop water mode, seen in Figure 1 where water from distribution pump flows instead to back-flush water valve 80; first position is irrigation flow path, where irrigation is considered a drain for the system; third position is fine cartridge filter and storage tank 92 for toilet flush water).   
Regarding instant Claim 9, Claim 8, upon which Claim 9 is dependent, has been rejected above.  Knepp further discloses further comprising at least one storage tank sensor in the storage tank connected to the controller wherein the controller is further configured to operate the liquid diverting assembly based on data from the at least one storage tank sensor (Figure 3; Paragraph [0080]; full level sensor 110 provides control unit 70 with means to automatically divert the valve assembly 26 to the irrigation/drain mode).  
Regarding instant Claim 10, Claim 9, upon which Claim 10 is dependent, has been rejected above.  Knepp further discloses wherein the at least one storage tank sensor is a liquid level sensor (Figure 3; Paragraph [0080]; full level sensor 110 is a level sensor).  
Regarding instant Claim 11, Claim 1, upon which Claim 11 is dependent, has been rejected above.  The combined references further disclose wherein the at least one fluid sensor is one of a flow meter (Shiner, Paragraph [0248]; sensor is a flow meter).  
Regarding instant Claim 12, Claim 1, upon which Claim 12 is dependent, has been rejected above.  Knepp further discloses wherein the least one waste liquid sensor is a flow meter (Figure 3; Paragraph [0075]; Paragraph [0077]; Paragraph [0078]; sensor 73 is a pump flow sensor, or flow meter).  

Claims 15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Knepp et al. (herein referred to as “Knepp”, US Pat Pub. 2012/0199220) in view of Potts et al. (herein referred to as “Potts”, US Pat Pub. 2013/0306572).
Regarding instant Claim 15, Claim 13, upon which Claim 15 is dependent, has been rejected above.  Knepp discloses a plurality of sensors (Figure 3; Paragraph [0077]; Paragraph [0078]; Paragraph [0080]; sensors throughout Knepp such as level sensors 68, 76, 110, and 100, among others).
	However, Knepp is silent on the measuring of qualities such as BOD level, BRIX, density, fluid spectrum analysis, pH, amount of oil in water, bacteria level, lead level, pesticide, nitrites/nitrates, or chlorine.
	Potts discloses a pressurized gas lifting and gas rejuvenation in the same field of endeavor as Knepp, as it solves the mutual problem of treating organic wastewater (Abstract).  Potts further discloses a plurality of sensors 117 within the system, wherein 
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the measuring step of Knepp by further comprising measuring parameters such as pH and BOD as taught by Potts because Potts discloses such measuring will allow the controller to further manage and control the operation of the separation of liquid (Knepp, Figure 3; Paragraph [0077]; Paragraph [0078]; Paragraph [0080]; Potts, Paragraph [0039]; sensors of Knepp, which also measure fluid level, may also monitor parameters included with Potts).  
	Regarding instant Claim 17, Claim 13, upon which Claim 17 is dependent, has been rejected above.  However, Knepp is silent on extracting the waste liquid from waste in a compacting assembly.  
Potts discloses a pressurized gas lifting and gas rejuvenation in the same field of endeavor as Knepp, as it solves the mutual problem of treating organic wastewater (Abstract).  Potts further discloses a compacting assembly that extracts waste liquid from waste via a compacting assembly within a liquid waste tank that is part of the compacting assembly and the compression assembly is connected to a controller, wherein the compression assists in raising the level of the liquid within the chamber for ease of extraction and discharge (Figure 1; Paragraph [0031]; Paragraph [0032]; Paragraph [0047]; compacting assembly including compression chamber and liquid waste tank is pressure vessel 101, compression assembly is compressor/pressure source 119 with inlet 106; controller in controller 118).
.  

Allowable Subject Matter
Claims 2-4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Claims 2-4, which require a compacting assembly including a compression chamber and a compression assembly, wherein the one of a liquid waste tank or a liquid waste conduit as recited in Claim 1 (upon which Claims 2-4 are dependent) is part of said compacting assembly, is not taught or suggested by the prior art in view of the limitations to Claim 1.  A more detailed reasons for allowance will be provided once the entire claim set is considered allowable.  
Claims 18-20 are considered allowable at this time.  Claim 18, upon which Claims 19 and 20 are dependent, recites features similar to that of Claim 2 discussed above.  A more detailed reasons for allowance will be provided once the entire claim set is considered allowable.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD C GURTOWSKI whose telephone number is (571)272-3189.  The examiner can normally be reached on 10:00 am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RICHARD C GURTOWSKI/           Primary Examiner, Art Unit 1778                                                                                                                                                                                             	08/06/2021